Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

 

THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of October 14, 2004,
is by and among Superior Energy Services, Inc., a Delaware corporation (the
"Company"), First Reserve Fund VII, Limited Partnership, a Delaware limited
partnership ("FRVII"), and First Reserve Fund VIII, L.P., a Delaware limited
partnership ("FRVIII," together with FRVII, "Sellers").

 

RECITALS

 

WHEREAS, Sellers collectively own 9,696,627 shares (the "Shares") of the
Company's common stock, par value $0.001 per share ("Common Stock");

 

WHEREAS, simultaneously herewith, the Company, Johnson Rice & Company L.L.C.
("JRCO"), Raymond James & Associates, Inc. ("RJA") and Simmons & Company
International ("Simmons," together with JRCO and RJA, the "Underwriters") have
entered into that certain Underwriting Agreement (the "Underwriting Agreement"),
whereby the Company will issue and sell to the Underwriters 9,696,627 shares of
Common Stock in a firm commitment underwriting (the "Offering"), with an
over-allotment option to issue and sell up to an additional 1,454,494 shares of
Common Stock, for $11.69875 per share; and

 

WHEREAS, Sellers desire to sell to the Company, and the Company desires to
purchase from Sellers, the Shares for $11.69875 per share and on the other terms
and subject to the conditions contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE 1
PURCHASE AND SALE; CLOSING

 

Section 1.1    Purchase and Sale.

  Subject to the terms and conditions of this Agreement, at the Closing (as
defined in Section 1.3), Sellers will sell, transfer and deliver to the Company,
and the Company will purchase and acquire from Sellers, those Shares set forth
opposite such Seller's name on Schedule I attached hereto, free and clear of all
liens, pledges, charges, encumbrances, security interests, claims, options and
restrictions of any kind ("Liens").



 

Section 1.2    Purchase Price; Payment.  The aggregate purchase price for the
Shares is $113,438,415.12 (the "Purchase Price"), and shall be payable to each
Seller in the amount set forth opposite such Seller's name on Schedule I
attached hereto by wire transfer of immediately available funds to the account
or accounts designated by each Seller.

 

Section 1.3    Closing.  The closing of the purchase and sale of the Shares (the
"Closing") shall take place simultaneously with the closing of the Offering at
the offices of Jones, Walker, Waechter, Poitevent, Carrère & Denègre L.L.P., 201
St. Charles Avenue, 51st Floor, New Orleans, Louisiana, 70170. The date of the
Closing is hereinafter referred to as the "Closing Date."

 

Section 1.4    Closing Deliveries.  At the Closing, the following shall occur:

(a)    each Seller shall deliver to the Company certificates representing the
Shares being sold by it, duly endorsed in blank or accompanied by duly executed
assignment documents;

(b)    the Company shall deliver the Purchase Price in accordance with
Section 1.2;

(c)    the Company and Sellers shall enter into those Mutual Release and
Termination Agreements in the forms of Exhibits A-1 and A-2, providing for the
termination of the Registration Rights Agreement dated as of July 15, 1999,
among the parties, and Stockholders' Agreement dated as of July 15, 1999, among
the parties, as amended by that certain First Amendment to Stockholders'
Agreement dated as of March 31, 2003;

(d)    each of Ben A. Guill and Joseph R. Edwards shall resign from the
Company's Board of Directors, effective as of the Closing; and

(e)    the parties shall deliver to each other such other documents and take
such other actions as may be necessary to consummate the transactions
contemplated hereunder.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller, severally and not jointly, hereby represents and warrants to, and
agrees with the Company, that:

 

Section 2.1    Authority.

  The execution, delivery and performance by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby are within
Seller's limited partnership powers and have been duly authorized by all
necessary limited partnership action on the part of Seller. This Agreement has
been duly executed and delivered by Seller and constitutes a valid and binding
agreement of Seller, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or court decisions relating to or affecting
creditors' rights generally and to general principals of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).



 

Section 2.2    No Conflicts or Approvals.  Neither the execution, delivery or
performance by Seller of this Agreement nor the consummation by Seller of the
transactions contemplated by this Agreement, do or will (a) violate, conflict
with or result in the breach of any provision of the organizational documents of
Seller, (b) violate, conflict with or result in a breach of any provision of, or
constitute a default under, or result in the termination or cancellation of, or
accelerate the performance required by any agreement to which Seller is a party
or by which Seller is bound, or result in the creation of any Lien upon Seller's
Shares, (c) violate any order, writ, injunction, decree, judgment, ruling, law,
rule or regulation of any governmental entity or authority applicable to Seller,
or (d) require the consent of any individual, corporation, limited liability
company, venture, partnership, trust, unincorporated organization, association
or other entity (a "Person"), or the approval or authorization of, or notice to,
or declaration, filing or registration with, any governmental entity or
authority in connection with the execution, delivery and performance of this
Agreement by Seller, in each case of (a), (b), (c) or (d), in a manner that
would reasonably be expected to materially hinder or impair the completion of
any of the transactions contemplated hereby.

 

Section 2.3    Ownership of Shares.  Seller is the sole record owner of the
Shares set forth opposite such Seller's name on Schedule I attached hereto.
Seller has good, valid and marketable title to such Shares and the absolute
right to deliver the Shares in accordance with this Agreement, free and clear of
all Liens. The transfer of the Shares to the Company in accordance with the
terms of this Agreement will transfer good, valid and marketable title to the
Shares owned by Seller to the Company, free and clear of all Liens.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to, and agrees with each Seller,
that:

 

Section 3.1    Authority.

  The execution, delivery and performance by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby are
within the Company's corporate powers and have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or court decisions relating to or affecting
creditors' rights generally and to general principals of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).



 

Section 3.2    No Conflicts or Approvals.  Neither the execution, delivery or
performance by the Company of this Agreement nor the consummation by the Company
of the transactions contemplated by this Agreement, do or will (a) violate,
conflict with or result in the breach of any provision of the charter documents
of the Company, (b) violate, conflict with or result in a breach of any
provision of, or constitute a default under, or result in the termination or
cancellation of, or accelerate the performance required by any agreement to
which the Company is a party or by which the Company is bound, (c) violate any
order, writ, injunction, decree, judgment, ruling, law, rule or regulation of
any governmental entity or authority applicable to the Company, or (d) require
the consent of any Person, or the approval or authorization of, or notice to, or
declaration, filing or registration with, any governmental entity or authority
in connection with the execution, delivery and performance of this Agreement by
Seller, in each case of (a), (b), (c) or (d), in a manner that would reasonably
be expected to materially hinder or impair the completing of any of the
transactions contemplated hereby.

 

ARTICLE 4
COVENANTS

 

Section 4.1    Public Announcements.  No party shall issue any press release or
make any public announcement relating to the subject matter of this Agreement
prior to the Closing without the prior written approval of the other parties;
provided, however, that the Company may make any public disclosure it believes
in good faith is required by applicable law or any listing or trading agreement
concerning its publicly-traded securities (in which case the Company will use
its reasonable best efforts to advise Sellers prior to making the disclosure).

 

Section 4.2    Governmental Filings.  Each party shall make all filings with any
governmental entity or authority required by such party in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, including without limitation all filings with the
Securities and Exchange Commission required pursuant to the Securities Exchange
Act of 1934, as amended.

 

ARTICLE 5
CONDITIONS TO THE CLOSING

 

Section 5.1    Conditions of Obligation of the Company.

  The obligation of the Company to purchase the Shares hereunder is subject to
the satisfaction of the following conditions:



 

 (a)    Sellers shall have performed in all material respects all of their
obligations hereunder required to be performed by them on or prior to the
Closing;

 

(b)    the representations and warranties of Sellers contained in this Agreement
and in any certificate or other writing delivered by any Seller pursuant hereto
shall be true in all material respects at and as of the Closing, as if made at
and as of such date;

 

(c)    the Company shall have received a certificate signed by a duly authorized
representative of each Seller to the effects set forth in subsections (a) and
(b) above;

 

(d)    the Offering shall have been consummated on the terms and conditions set
forth in the Underwriting Agreement; and

 

(e)    each of Ben A. Guill and Joseph R. Edwards shall have tendered their
resignation from the Company's Board of Directors, to be effective as of the
Closing.

 

Section 5.2    Conditions of Obligations of Sellers.

  The obligations of Sellers to consummate the transactions contemplated hereby
is subject to the satisfaction of the following conditions:



 

(a)    the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date;

 

(b)    the representations and warranties of the Company contained in this
Agreement and in any certificate or other writing delivered by the Company
pursuant hereto shall be true in all material respects at and as of the Closing
Date, as if made at and as of such date; and

 

(c)    the Sellers shall have received a certificate signed by a duly authorized
officer of the Company to the effects set forth in subsections (a) and (b)
above.

 

ARTICLE 6
MISCELLANEOUS

 

Section 6.1    Indemnification by the Company.  The Company agrees to indemnify
and hold harmless Sellers, their general partners and their officers and
directors, and each Person, if any, who controls Sellers within the meaning of
either Section 15 of the Securities Act of 1933, as amended, or Section 20 of
the Securities Exchange Act of 1934, as amended, from and against any and all
losses, claims, damages, liabilities and expenses arising out or based upon (a)
any untrue statement or alleged untrue statement of a material fact or (b) or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make any statement
included therein not misleading that is contained or incorporated by reference
in the Registration Statement on Form S-3 (Registration No. 333-35286) ,
including the prospectus, as supplemented, relating to the Offering
(collectively, the "Offering Materials"), except insofar as such losses, claims,
damages, liabilities and expenses are caused by any untrue statement or omission
or alleged untrue statement or omission based upon information relating to
Sellers furnished in writing to the Company by or on behalf of Sellers expressly
for use in the Offering Materials.

 

Section 6.2    Amendments; No Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each party, or in the case of a waiver,
by the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

Section 6.3    Expenses.  Each party hereto shall pay its own expenses
incidental to the preparation of this Agreement, the carrying out of the
provisions of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 6.4    Entire Agreement.  This Agreement sets forth the entire
understanding of the parties with respect to the transactions contemplated
hereby. Any and all previous agreements and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.

 

Section 6.5    Assignment and Binding Effect.  This Agreement may not be
assigned by any party hereto without the prior written consent of the other
parties. Subject to the foregoing, all of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the successors and permitted assigns of Sellers and the Company.

 

Section 6.6    Notices.  Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted hereunder shall be in
writing and shall be deemed given only upon delivery by: (a) personal delivery
to the designated individual; (b) certified or registered mail, postage prepaid,
return receipt requested; (c) a nationally recognized overnight courier service
with confirmation of receipt; or (d) facsimile transmission with confirmation of
receipt. All such notices must be addressed as follows or such other address as
to which any party hereto may have notified the other in writing:

 

 

If to Sellers:  

c/o First Reserve Corporation

 

  

One Lafayette Place

 

  

Greenwich, Connecticut 06830

 

  

Attn.: Thomas R. Denison

 

  

Telecopy: (203) 625-8520

 

 

If to the Company:  

Superior Energy Services, Inc.

 

 

1105 Peters Road

 

  

Harvey, Louisiana 70058

 

  

Attn.: Terence E. Hall

 

  

Telecopy: (504) 362-4966

 

Section 6.7    Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the internal laws of the State of
Delaware, without reference to the conflict of laws principles thereof.

 

Section 6.8    Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by reason of any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible,
and in any case such term or provision shall be deemed amended to the extent
necessary to make it no longer invalid, illegal or unenforceable.

 

Section 6.9    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument.

 

[Remainder of page intentionally left blank.]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written above.

 

 

 

SUPERIOR ENERGY SERVICES, INC.

             

By:

/s/ Robert S. Taylor

   

Robert S. Taylor

   

Chief Financial Officer

 

 

 

FIRST RESERVE FUND VII,

LIMITED PARTNERSHIP

       

By:

First Reserve GP VII, L.P.,

its general partner

       

 By:

First Reserve Corporation,

its general partner

             

By:

/s/ Joseph R. Edwards

   

Joseph R. Edwards

   

Vice President

 

 

 

FIRST RESERVE FUND VIII, L.P.

       

By:

First Reserve GP VIII, L.P.,

its general partner

       

 By:

First Reserve Corporation,

its general partner

             

By:

/s/ Joseph R. Edwards

   

Joseph R. Edwards

   

Vice President

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I



Ownership of Shares

 

 

Owner

Number of Shares

Total Purchase Price

First Reserve Fund VII, Limited Partnership

5,817,977

$68,063,058.43

First Reserve Fund VIII, L.P.

3,878,650

$

45,375,356.69

